DETAILED ACTION
1.	This office action is in response to application 16/586,380 filed on 9/27/2019. Claims 1-20 are pending in this office action.

Relevant documents
2.	The following documents were not used in the current rejection however the examiner has identified the documents as relevant and would like to make applicant aware of the existence of such documents
A. US 2013/0054667 Mahjan discloses preparing content packages where the inclusion of files within the package are based on inclusion criteria and metadata.
B. US 2018/0336222 BOURGEOIS et al. discloses migration/merging of files using cloud technology to create online mailboxes using metadata.
C. US 2015/0074047 Gardes et al. discloses mutli-device and/or multi-profile synchronization merging information based on criteria.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0077141 (hereinafter Hady) in view of  in view of US 2019/0102390 (hereinafter ANTUNES)

As for claim 1 Hady discloses: providing, at a computer, the computer including a microprocessor (See paragraphs 0066-0067), receiving, at a content organizing agent of the enterprise content management system a request to organize content stored at the database, wherein the request comprises at least a set of metadata (See paragraphs 0050-0052 note the system discloses a request to create a virtual directory based on the content and metadata);
searching, by the content organizing agent, the database for content items having at least a portion of the set of metadata (See paragraphs 0050-0052 note the parameters for inclusion within the virtual directory can be set to be determined by the metadata);
retrieving, by the content organizing agent, at least one content item from the database having at least a portion of the set of metadata (See paragraphs 0020 note when the content is stored on the distant device the request to retrieve the content results in the virtual view being created) merging the retrieved at least one content item having a least a portion of the set of metadata into one of a merged filed or a virtual structure (See paragraphs 0022-0026); and
storing the merged file or the virtual structure at the database (See paragraphs 0017 and 0021-0023 note the user can ensure that their preferred dataset is stored remotely or local in a single merged view).
Hady does not explicitly disclose: an application server comprising an enterprise content management system, a database associated with the application server, and a user interface,
ANTUNES however discloses: an application server comprising an enterprise content management system (See paragraph 0008), a database associated with the application server (See paragraph 0026 and 0030), and a user interface (See paragraph 0035). It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of ANTUNES into the system of Hady. The modification would have been obvious because the two references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since ANTUNES’s teaching would enable users of the Hady system to have more efficient processing. 


	As for claim 2 the rejection of claim 1 is incorporated and further Hady discloses: receiving, at the content organizing agent and in association with the received request, an uploaded file (See paragraph 0030 note the system discloses: users can add content that is copied/uploaded to the discrete servers), wherein the set of metadata is associated with the uploaded file (See paragraph 0050 note the metadata is merged with the content of the files); and
receiving, at the content organizing agent, an instruction to merge the uploaded file with the retrieved at least one content item having a least a portion of the set of metadata into a merged file (See paragraphs 00202 0050 note the metadata is merged into a file that can be retrieved as a single merged view).

	As for claim 3 the rejection of claim 2 is incorporated and further ANTUNES discloses: wherein the instruction to merge the uploaded file with the retrieved at least one content item having a least a portion of the set of metadata into the merged file comprises an instruction regarding the order in which said uploaded file is to be merged with the content items having a least a portion of the set of metadata within the merged file (See paragraphs 0122 and 0127 note the system disclosing being able to re-order information based on the parameters set such as active customers)

	As for claim 4 the rejection of claim 1 is incorporated and further Hady discloses: receiving, at the content organizing agent and in association with the received request, an uploaded file, wherein the set of metadata is associated with the uploaded file (See paragraph 0030 note the system discloses: users can add content that is copied/uploaded to the discrete servers),; and receiving, at the content organizing agent, an instruction to merge the uploaded file with the retrieved at least one content item having a least a portion of the set of metadata into a virtual structure (See paragraphs 0034 and 0050).

	As for claim 5 the rejection of claim 4 is incorporated and further Hady discloses: wherein the retrieved at least one content item having a least a portion of the set of metadata comprises a virtual structure (See paragraph 0050).

	As for claim 6 the rejection of claim 5 is incorporated and further Hady discloses: wherein the instruction to merge the uploaded file with the retrieved at least one content item having a least a portion of the set of metadata into the virtual structure comprises an instruction regarding an access security level for the uploaded file within the virtual structure (See paragraph 0035 note the user can use most secure storage as a parameter this implies the storage selected requires higher access security levels than the non-selected storage devices) .

	As for claim 7 the rejection of claim 6 is incorporated and further Hady discloses: wherein, after the merge, the virtual structure comprises a plurality of content items, wherein each of the plurality of content items is associated with an access security level of a plurality of access security levels (See paragraph 0035 note the user can use most secure storage as a parameter this implies the storage selected requires higher access security levels than the non-selected storage devices, moreover  it would be obvious to an artisan of ordinary skill in the art that when a user is able to select the “most secure” that implies at least a plurality of levels including “most secure” and “less secure”).

	Claims 8-14 are system claims substantially corresponding to the method of claims 1-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-7.

	Claims 15-20 are non-transitory computer readable storage medium claims substantially corresponding to the method of claims 1-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-7.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        April 9, 2021